Citation Nr: 1509609	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  14-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for leukemia.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for leukemia, skin cancer, and diabetes mellitus due to claimed herbicide exposure in Thailand.

In this case, service treatment and personnel records show that the Veteran was stationed at Nakhon Phanom and Korat Royal Thai Air Force Base (RTAFB) in 1975.  The RO alleges that the Veteran was not in Thailand until late May 1975, after the period for herbicide exposure during the Vietnam era ended on May 7, 1975 (see 38 C.F.R. § 3.307(a)(6)), but the Veteran has submitted evidence in support of an earlier arrival date at a RTAFB, including as early as March or April 1975.  Of note, he has submitted a leave and earnings statement from 1975 showing a permanent change of station effective April 21, 1975 to May 3, 1975, and basic allowance for subsistence starting May 3, 1975, all within the relevant period.  Finally, the Board notes that a date stamp in the Veteran's service dental records show that his records were at the USAF hospital at RTAFB at Nakhon Phanom on May 7, 1975.  Thus, it appears that the Veteran did serve at a RTAFB in Thailand during the Vietnam era.

However, the current record does not establish that he served in a capacity that would place him near the base perimeter.  Personnel records show that at the time of his assignment a RTAFB, the Veteran was a traffic management superintendent with additional duties as a squadron mobility officer.  Nevertheless, the Board also notes that the Veteran's personnel records (performance evaluation reports in particular) are rife with examples of performance of duties outside his particular MOS duties.  For instance, in August 1963, while assigned to the Traffic Management Office, he was "assigned extra duties such as Fire Warden, Ground Safety, Fund Campaigns, Blood Donor Drives..."  In February 1967, it was noted that he spent time "instructing Army personnel in the use of power band and table saws," and also performed duties as a forklift operator and railway engineer.  In 1970, it was noted that the Veteran performed base visits and reviewed transportation operations in progress, and again in May 1973, it was noted that the Veteran supervised the actual operations of redeploying personnel, cargo, and aircraft.  Additionally, an audio conservation record dated in September 1975 notes that the Veteran was frequently exposed to hazardous noise including aircraft noise.  Thus, it appears that the Veteran performed duties other than managerial or supervisory outside of his MOS, and also could have potentially been near a perimeter of a RTAFB during the presumptive period.

Despite a February 2014 determination by the RO to the contrary, the Board finds that the Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Nakhon Phanom and Korat RTAFB from around March 1975, but at least as early as April 21, 1975, in order to formulate a request to the U.S. Army and Joint Services Records Research Center (JSRRC).  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  To date, no request was submitted to JSRRC for any information that the organization can provide to corroborate the Veteran's alleged exposure to herbicides including Agent Orange in Thailand.  The Veteran should be asked to address any duties he had that placed him in close proximity to the perimeter of those bases.

Additionally, the Board finds that the record should be developed for service connection on a direct basis as well.  Current medical records, including a March 2014 private treatment record, show diagnoses of squamous cell carcinoma of the hand, basal cell carcinoma of the face, diabetes mellitus, and chronic lymphoid leukemia.  Records show that CLL was diagnosed around September 2010.  January and April 2010 private treatment records also show a history of melanoma on the left lateral neck, and basal cell carcinoma of the lateral scalp, and a record dated as early as January 2007 notes a history of melanoma and "multiple skin cancers."  Records dated in May 1997 show high blood glucose levels, and as early as July 1983, the Veteran had a diagnosis of basal cell carcinoma.

The Veteran's service records show that he was seen numerous times for skin issues, was found to have elevated triglycerides in August 1976, and in connection with that finding, appears to have been evaluated for diabetes mellitus on a cursory level.  There is also a notation on a June 1966 Report of Medical History that the Veteran worked with "radioactive materials in the past" though all precautions were taken.  He specified that he worked with radioactive materials in shipping and receiving at Bunker Hill Air Force Base.

Based on the foregoing, the Board finds that further development is necessary as to whether and/or to what extent the Veteran was radiation exposed.  Additionally, he should be provided examinations to determine whether his skin cancer or diabetes mellitus is directly related to service.

Additionally, outstanding records should be obtained.  The record contains evidence that the Veteran has been receiving treatment from VA at least as early as 1990s.  It is also not clear from the record when the Veteran was first diagnosed with diabetes mellitus, and the Veteran should be requested to identify all sources of treatment for his current disabilities since service.

Finally, the Board observes that, while the Veteran did not request any form of hearing in his July 2014 substantive appeal, in a December 2013 statement, the Veteran stated that "If claim is still disallowed I request a personal hearing prior to appeal."  On remand, the Veteran should clarify whether he desires a personal hearing and, if so, one should be scheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses,      and approximate dates of treatment of all health care providers, both VA and private, who have treated him   for chronic lymphoid leukemia, skin cancer, or diabetes mellitus at any time since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain and associate with the claims file relevant VA treatment records dating since May 1977.  All attempts to secure these records must be documented in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to submit additional information, and in particular, the nature of any duties that would have placed him near the perimeter of the Nakhon Phanom or Korat RTAFB prior to May 8, 1975.  

3.  Send an appropriate request to the JSRRC for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange while the Veteran   was station at RTAFB at Nakhon Phanom and Korat in Thailand from around March 1975 through May 7, 1975. 

4.  Request from official sources any additional service personnel or medical records pertaining to radiation exposure, and conduct all development in accordance  with 38 C.F.R. § 3.311 with respect to his claim for skin cancer, which is a radiogenic disease.

5.  After the foregoing development is completed to the extent possible, arrange for the Veteran to undergo a VA diabetes examination to determine whether such condition is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examinations.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims folder and examination  of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes first manifested in or is otherwise related to service.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,   the limits of medical knowledge, etc.)

6.  After the foregoing development is completed to the extent possible, arrange for the Veteran to undergo a     VA skin examination to determine whether his skin cancer is possibility related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file and examination      of the Veteran, the examiner should provide an opinion   as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin cancer first manifested in or is otherwise related to service, to include working with radioactive materials in shipping and receiving.

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide     the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence,   the limits of medical knowledge, etc.)

7.  Clarify with the Veteran whether he still desires a personal hearing and, if so, take appropriate action to afford him his requested hearing.

8.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If       the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




